Citation Nr: 0840635	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and D.R.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
April 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2006 and October 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran and his friend testified before the undersigned 
Veterans Law Judge at a hearing in July 2008.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  By way of a March 1988 rating decision, the RO denied 
service connection for hearing loss and tinnitus; the veteran 
did not appeal.

2.  A claim to reopen service connection for hearing loss was 
denied in July 1995; the veteran did not appeal.

3.  Evidence received since the prior final rating decisions 
is new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claims.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of service connection for hearing loss.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a March 1988 rating decision denied 
service connection for hearing loss and tinnitus; the veteran 
did not appeal, and therefore, this 1988 rating decision 
represents a final decision.  Further, a July 1995 rating 
decision denied the veteran's claim to reopen entitlement to 
service connection for hearing loss; the veteran did not 
appeal, and therefore, the 1995 rating decision represents a 
final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's tinnitus claim may not be reopened unless 
VA has received evidence that was both not of record at the 
time of the 1988 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
tinnitus is related to military service.  In terms of hearing 
loss, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 1995 denial of the veteran's claim to reopen, and that 
also raises a reasonable possibility of substantiating the 
claim that the veteran's hearing loss is related to service.

Considerable evidence and argument has been added to the 
record since the prior final denial in March 1988 for 
tinnitus, and since the last prior final denial of the 
veteran's claim to reopen service connection for hearing 
loss, some of which rises to the level of new and material 
evidence-i.e., raises a reasonable possibility of 
substantiating the claim that the veteran's hearing loss and 
tinnitus are related to his time spent in the military.  
Specifically, at the veteran's July 2008 Board hearing, the 
veteran stated that his military occupational specialty (MOS) 
was heavy weapons infantry, and noted that he fired 106 
recoilless rifles, 80 and 60 millimeter mortars, a 4.2 
mortar, the .50 and .30 caliber machine guns, and the 3.5 
bazooka.  The veteran asserted that he spent a considerable 
amount of time as a heavy weapons specialist, including 
training and qualifying in these weapons, and repairing the 
weapons.  The veteran also stated that after his discharge 
from the military, he worked as a truck driver and landscaper 
and in various other labor jobs, but noted that he was not 
exposed to acoustic trauma in his occupational activities 
after his discharge.  At the 2008 Board hearing, the veteran 
also stated that his hearing grew worse just after his 
discharge from service, and noted that in about 1969, he went 
to a doctor to inquire about the Miracle Ear hearing aid, and 
was told that he had high-pitched frequency hearing loss.  At 
this hearing, the veteran also noted that the ringing in his 
ears had been continuous from the time he was in service 
(about 1962) to the present, noting that it had become 
progressively worse since his discharge.  

The Board finds that the veteran's testimony at his 2008 
hearing is new, in that it was not of record at the time of 
either the 1988 denial of service connection for tinnitus, or 
the 1995 denial of the claim to reopen service connection for 
hearing loss.  The Board also finds that this new evidence is 
material in that by itself or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  Specifically, the 
veteran's testimony at his 2008 Board hearing noted that his 
MOS was heavy weapons infantry, and the veteran discussed the 
numerous weapons he had trained with and fired.  Such 
evidence was not of record at the time of either the 1988 
tinnitus denial or the 1995 hearing loss decision.  (The file 
does not contain the veteran's DD Form 214 that would have 
contained this information.)  Further, the veteran's 
testimony regarding his MOS in heavy weapons infantry, and a 
discussion of the weapons he trained with in service, raises 
a reasonable possibility of substantiating the claim because 
it shows that the veteran experienced acoustic trauma while 
in the military due to his exposure to heavy weapons fire.

Thus, because the veteran's testimony at his 2008 Board 
hearing raises a reasonable possibility of substantiating the 
claim, the Board finds that new and material evidence to 
reopen a claim of service connection for the veteran's 
hearing loss and tinnitus has been presented, and the claims 
are therefore reopened.




ORDER

New and material evidence has been received to reopen a claim 
of service connection for hearing loss and tinnitus; to this 
limited extent, the appeal is granted.


REMAND

Turning to the merits of the veteran's underlying claim of 
service connection for hearing loss and tinnitus, the veteran 
contends that reduced hearing acuity and ringing in his ears 
are the result of acoustic trauma associated with military 
service.  Specifically, as noted above, the veteran stated 
that his military occupational specialty was in heavy weapons 
infantry and therefore he experienced significant noise 
exposure which damaged his hearing, and caused ringing in his 
ears.  He noted that he started to have difficulty hearing 
within five years after his military duty, and stated that he 
went to see if he could get a Miracle Ear hearing aid, and 
was told at the time that he had high frequency hearing loss.  
The veteran also reported that he experienced ringing in his 
ears from the time he was in service until the present.  The 
veteran denied any occupational noise exposure after his 
separation from active military service.  See July 2008 Board 
hearing. 

The veteran's service medical records noted normal hearing at 
entrance in January 1960 (15/15 on the whispered voice test), 
and a February 1965 separation examination also noted normal 
hearing.  The record contains an October 1987 VA examination 
noting a right ear pure tone threshold of 75 decibels at 4000 
Hertz, and a left ear puretone threshold of 50 decibels at 
4000 Hertz.  Speech recognition scores using the Maryland CNC 
Test were 96 percent in the right ear and 96 percent in the 
left ear.  The record also contains a February 1995 progress 
note entry assessing the veteran with bilateral sensorineural 
hearing loss and tinnitus.  A February 2006 audiologic 
consultation noted that the veteran reported that his hearing 
loss and tinnitus were worse since the 1995 evaluation, and 
diagnosed the veteran with bilateral sensorineural hearing 
loss with worsening acuity in both ears in the middle 
frequency range.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

In this case, the record does not contain a medical nexus 
opinion on the question of whether the veteran's currently 
diagnosed hearing loss and tinnitus are related to his in-
service acoustic trauma, despite the veteran's testimony 
noting a history of being exposed to heavy weapons fire.  
Here, because the veteran has a current diagnosis of hearing 
loss and tinnitus, and he asserts that he was exposed to 
noise during service, and has experienced ringing in his 
ears, and reduced hearing acuity immediately following 
discharge, the Board finds that this claim must be remanded 
to obtain a VA audiological examination, including a medical 
nexus opinion, which considers the new testimony regarding 
the veteran's problems with tinnitus immediately following 
discharge, and takes into account his military occupational 
specialty which involved dealing with heavy weapons while in 
the infantry.  The examiner should review the veteran's 
testimony describing his acoustic trauma, and ringing in his 
ears immediately following discharge, and after taking into 
account all the evidence of record, the examiner should offer 
an opinion as to whether the veteran's currently diagnosed 
hearing loss and tinnitus are related to his military 
service.  As such, the Board will remand to obtain a new VA 
examination and nexus opinion to determine whether it is at 
least as likely as not that the veteran has hearing loss and 
tinnitus that are attributable to his military service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should obtain the veteran's 
service personnel records (including his 
DD Form 214), to verify his military 
occupational specialty, and provide 
further information regarding any in-
service noise exposure.

2.  Thereafter, the veteran should be 
afforded a VA audiological examination, 
conducted by an audiologist with 
appropriate expertise to render a nexus 
opinion regarding the medical probability 
that any current hearing loss or tinnitus 
is attributable to the veteran's period 
of active military service.  The 
audiologist should include an opinion as 
to whether it is at least as likely as 
not that the veteran's current hearing 
loss and tinnitus are attributable to 
military service, taking into 
consideration the veteran's July 2008 
testimony, which describes hearing loss 
following separation from service and 
tinnitus beginning during service.  
Consideration should be given to the 
veteran's duties in service as confirmed 
by any personnel records obtained as a 
result of the development sought in 
paragraph 1 above.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  (Should 
the veteran fail to report for the 
examination, the medical nexus opinion 
should be sought based on a review of the 
record.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


